Case o-Llo-Oolo/-aSt Doc 2U Filed Vo/lojly Entered Vo/lO/1y Lol4oics

UNITED STATES BANKRUPECY COURT
EASTERN DISTRICT OF NEW YORK

 

In-Re:

  

ANTHONY T. ROSS, Jr.

 

 

THE BANKRUPTCY ESTATE OF
ANTHONY T. ROSS, Jr. by ROBERT L. PRYOR Adversary Case No.: 18-08167-AST

Plaintiff,
Against

ANTHONY T. ROSS, Jr.
Respondent

 

EXHIBIT
NOTICE OF DISMISSAL OF ADVERSART PROCEEDING PURSUANT TO
RULE 41 (a)(1)(A)OF THE FEDERAL RULES OF CIVIL PROCEDURE

PLEASE TAKE NOTICE of the attached exhibit from Pryor & Madelop, LLP Notice of the
above captioned action discontinued, dated July 17, 2019.

Respectfully submitted, this 14" day of August, 2019

Liber, T Pats Dr
T. ROSS, JR. (Beneficiary)

Anthony T. Ros, Jr. DBA ANTHO
Beneficial Interest Holder and Executrix
Respondent Sui Juris-28 U.S.C. § 1746(1)
20 Ingraham Lane

Hempstead, NY 11550
Case o-Llo-Oolo/-aSt Doc 2U Filed Vo/lojly Entered Vo/lO/1y Loi4oics

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

In re: Chapter 7

ANTHONY T. ROSS, JR., Case No. 8-16-74455-ast
Debtor.

 

x
THE BANKRUPTCY ESTATE OF ANTHONY T. ROSS, JR.,
by Robert L. Pryor, Esq., as the Chapter 7 Trustee,

Plaintiff, Adv. Pro. No.: 8-18-08167-ast
-against-

ANTHONY T. ROSS, JR.,
Defendant.

 

x
NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING PURSUANT TO
RULE-41(a)(1)(A)-OF THE FEDERAL RULES OF CIVIL PROCEDURE
PLEASE TAKE NOTICE that the above-captioned action is discontinued without prejudice

and without costs to either party. This notice may be filed without further notice with the Clerk of

the Court.
Dated: Westbury, New York PRYOR & MANDELUP, L.L-P.
July 17, 2019 Attorneys for Plaintiff

By:__A/Anthony F. Giuliano
Anthony F. Giuliano
675 Old Country Road
Westbury, New York 11590
(516) 997-0999

afg@pryormandelup.com
TO: VIA FIRST CLASS MAIL

Anthony T. Ross, Jr.
Defendant Pro Se

20 Ingraham Lane
Hempstead, NY 11550

TACtient_files\Ross, Anthony\AdvPro\Natice of Dismissal wpd
 

Case o-Llo-Oolo/-aSt Doc 20 Filed Vo/lojly Entered Vo/lO/iy Loi4oics

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

AFFIDAVIT.-OF SERVICE
In Re: Case No.: 16-74455-ast

Adversary Case No.: 18-08167-
ast

Anthony T. Ross Jr.
Respondent

 

This is to certify that I have this day served a copy of the Exhibits upon parties, by depositing a
true and correct copy of the same in the United States mail with adequate postage affixed
thereto to ensure delivery, addressed as follows:

Michael Farina
Robert L. Pryor

675 Old Country Road
Westbury, NY 11590

United States Trustee

Long Island Federal Courthouse
560 Federal Plaza- Room 560
Central Islip, NY 11722-4437
Office of the Clerk

United States Bankruptcy Court

290 Federal Plaza
‘Central Islip, NY 11722-9013

Respectfully submitted, this 14" day of August, 2019

/ bt Doayp 7 bose D-

Anthony T. Ross, bees ANTHONY ‘. ROSS, JR. (Beneficiary)
0.

Beneficial Interes Ider and Executrix
Respondent Sui Juris-28 U.S.C. § 1746(1)
20 Ingraham Lane

Hempstead, NY 11550
